Citation Nr: 0336111	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and arthritis of the back, claimed as secondary to 
service-connected residuals of right groin lymphadenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964 and from July 1965 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran has degenerative disc disease of the spine which 
he claims to be caused or aggravated by a fall in March 2001.  
He claims that the fall was in turn caused by his service-
connected right groin lymphadenitis.  Prior to his fall he 
had described, in correspondence to the RO, symptoms such as 
his leg going numb or suddenly ceasing to function, and had 
argued that this was due to his now-service-connected right 
groin lymphadenitis.  VA records of treatment in April 2001 
substantiate that the veteran had a fall and that during 
treatment shortly after the fall degenerative arthritis and 
degenerative disc disease of the back were revealed by X-rays 
and clinical evaluation.  Because a determination as to the 
validity of the veteran's contentions requires medical 
expertise, a VA examination with a medical "nexus" opinion 
is required to reach a determination on the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Also, in connection with his claim for service connection, 
the veteran indicated in an April 2001 letter that a copy of 
his letter would be provided to one of his VA treating 
physicians, Alix Magloire, MD, for "his position on whether 
or not the March 5th fall was the cause of my back 
condition."  Dr. Magloire, who provided the initial VA 
treatment for the fall, has not yet responded.  The RO should 
assist the veteran in soliciting an opinion form Dr. Magloire 
on this matter.

Prior to the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003). 

In light of the Federal Circuit decisions and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate assistance and notice 
under the VCAA, to include what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

The RO should further take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
supra.  

2.  The RO should assist the veteran in 
soliciting an opinion from Alix Magloire, 
MD, the VA physician who treated the 
veteran after his March 2001 fall, for an 
opinion as to the following:

a) Whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the veteran's 
fall in March 2001 was attributable to 
his lymphadenitis or residuals of 
lymphadenitis, and if so, whether it is 
at least as likely as not that the fall 
caused or aggravated (chronic worsening 
of underlying condition versus temporary 
flare-up of symptoms) his current disc 
disease and arthritis of the back.

b) Whether there is any other manner in 
which it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran's current 
back disability was caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
lymphadenitis.  

The RO should forward a copy of this 
remand, and the claims file, to Dr. 
Magloire to assist him in making this 
determination.  He should indicate that 
the claims file was reviewed, to include 
in-service records of treatment and 
surgery veteran's service-connected 
lymphadenitis, the report of a June 1978 
VA examination, the report of a February 
1992 VA Agent Orange examination, April 
2001 records of VA treatment after his 
fall in March 2001, and a January 2002 VA 
examination report.

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination of the spine for 
the purpose of determining whether it is 
at least as likely as not (whether there 
is a 50 percent or great probability) that 
his current back disability began during 
service or is related to some incident of 
service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include in-service records of 
treatment and surgery veteran's service-
connected lymphadenitis, the report of a 
June 1978 VA examination, the report of a 
February 1992 VA Agent Orange examination, 
April 2001 records of VA treatment after 
his fall in March 2001, and a January 2002 
VA examination report.
 
For the veteran's disc disease and 
arthritis of the back, the examiner 
should describe the nature and extent of 
the veteran's present disability and 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the veteran's 
current back disability was caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected lymphadenitis.  

This should include an opinion as to 
whether the it is at least as likely as 
not that the veteran's fall in March 2001 
was attributable to his lymphadenitis or 
residuals of lymphadenitis, and if so, 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the fall caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) his current disc 
disease and arthritis of the back.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
degenerative disc disease and arthritis 
of the back, claimed as secondary to 
service-connected residuals of right 
groin lymphadenitis, with consideration 
of all of the evidence added to the 
record since the Statement of the Case 
(SOC) issued in January 2003.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the January 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




